Case 20-10343-L Doc 4609 Filed 05/18/21 Pageiof5

| CLAN MUM BER

FLEo @e >)
MMAR ANE? ni SELGER SiLveRSHeNY I AN
‘hie Tee LAM WRIGHTIWG YOU CoMERMNE THE ©
ubAWSUT CeyH BSA F SE THAT thE CouaTS ede
CAN PUBLISH MY LETTER TSV THE POCKET 5077 cof
Be fUBLISHED 50 4uAT you The INsurENcE Epmfaaiss
.€Tue Bsat Gulp SEE MY STORK Somthins QE0U @ oP
2 DATE. T will tay kee? ot Sewat TF Age Am Sue
19 nae Al) Busy BOY S Poat worl 4He BSA Z
. TVSvREVEE Comtay +0 Detwhy With ayy Less JHEA
10% oF thenk torag Li Aeuty to +E Urclons of
_ BSA,.

. ONY Story
. WHEN S Was AYoUVA BY IN TRE PoyEcov) me

“my BEST FRc NO MMMM conc cives

Roy Seats wll) ONE CAME; ys Otwo- Lr WAS

 

 

 
 

 

a TOOK she? OPenTomMTY +0 ESCAPE LT oeppeMry
towel £ close 4 Rav Back +O my BEDING ACER vAHYeD
WITH fry clesE wv my HovDd, T pweck/y D@ED OFF Coy
DRESSED E wee) outspe B+HREw uP Avara, Raw
ACK (Hs pE my BED SUED THE COVERS eVER MWY
HEAD, LT weS Coin, $chréd, & IM Féae pe My
_AIFE 1CTD Tavs nay IsNY SstetP wath the CouNRS OVER
Ny HEAD) GATER ov THAT wisut ME £ thé

oe z D Aten Were LP +0 MY Faewp
| SAUsEn wes “ARE Boy Sco) Le nner
4S O4AY He Ssl +Aayep +0 molest AE, THaAl3

WHAY © ReAemBEen FT Dow? REMEABER How
2D g0T Homé, BT wHew ZB O/D Z OMIAT ter
N LY MoM WHal HAPPEA® Bos ZF ford ery

 

  

 

 
 

 

 

7 “Gt

Case 20-10343-LSS Doc 4609 Filed 05/18/21 Page 3o0f5

NEVER wreSED Th 29 Back TO Boyr~ovB Agaivy, Z Sue
SOID O% Hove’ You Po Fave 79 40 Back £0 rE
my PRED pe NEVER WEW Bact Agata
7 WEVER t9ID Ser WHAT HARP EMP YO ME) BoT He
. TID HIS Fam ley war HAfpevp TO Him d they
Ceesfe D COAAgGES , tHE Penile Was Fouan
_Gurifty a +hey Wop A bbvseid Agdins) th€ BSA»

He JAcT thal THE BSA 1S OWIY TeyeS +0 fay |D/o
OF Wel +het seo D, TS Rhee A AwsulT € MAS |
rE SPD THAT Tusnce S/T Bérayy SERVED. PLEoE
_ HOID THEM AOuVTARLE Fok WIMP THEY DD +0 ME
© & Hhousenns DE OTHERS. T STM SIEEP MNT my Bad
VCO MRY FEDD AT YS yeERas AD, F7 PeSpeyeD my
.TRvSY 1 AdVITS FZ AERELED D20PfD OF OF ScHOod
. Fouw DQussS 40 HEP wrhl thé faim, Tue weven BE
_MEBIED o% HAD CHLDREW Dek FO Sekyp/ folsecunitys
GF UN covEEMAB TY ZL OM CoRRENTLY SERVING A
Sarl SEVence oP € YEARS Foe STofnvs 6 REPEIS)
_ FRom £éling AN pS RAPVg MY B&ST Faréwd
“E Ah BONY Deel TH tHE FUl/ SPecTPuam of
How hog tHeS tQuUly Heo EFekOeD my LAE
sa SUCH A MASPR VE | DESIR UCTIUC , 2 Ero way,
F coup MEU pyuey CoD OR WOMEV, Bud ZF have
ae htrle contol ep TAY ALS to (ROlkec) SOME RAE
OVE WHo «S$ Betms ABUSED, ZF FT SEE /7 PR bwowDS
hepiving, Rhwi}) Sipe rT 20 LAM 4he Police OV AX

     
 
 

 

 
 

 

 

Case 20-10343-LSS Doc 4609 Filed 05/18/21 Page4of5

Rody WHO? HonTins Somtpave e(Sl. -

THANK YOU FoR TAK vg THE HiME 40 READE
PBI SH MY LETTE Aud PrtasEe wo mart€a wrar
Dov LET tHEM BET AwAy with This ABose rv
the fost, PARSEWT OK} FoTER. MY LePE es Peper css
8a Wott poné thE a 2 p00 Doers. THAD cav>
LEVEY Eoven tHe FHERAPY OK REavVER oP ME
LA kiwow owl ¢bhtracs Poe S0ageé EthalS phat S
WH] BE PEDicttias tay CPE 40 Coumsp/izGf OTHER

. ABLSE MEMBEAS:

 

PS. wy WHolé CE 2 How Fe/7 Gorh® GUILTY
Pet Leevrrs tHe OThEL two eye INTHE SHOWER.
WITH tHE Scow Lesoer. BeT tHERES NeTHivy, T coelD

OF Dw,
AYO res Pee LY ro
greg Eff Eee ore SANTA ANA CA 926

   

* "Barn Swaliow

 

Yustice Laur Gelber Siheer stern

BSA Bank ru P Tey Case

Case 20-10343-LSS Doc 4609 Filed 05/18/21 Page5of5

Rj

j

LZ’

™

CRC.
STATE PRISON BAY Martcer $7. 6 Flor cc.

7—

MALL *

Lames LAnaAes Haga Anaad typed HE

 
